On Application for Rehearing
STAKELY, Justice.
In brief for appellant on application for rehearing, it is argued that three additional reductions should be made in the amount decreed to appellee. We treat these in the order in which they are presented.
I.
It is claimed that there should be a further reduction of $1,455.77, being one-half of the accounts receivable item $2,911.54, shown as a partnership asset in plaintiff’s Exhibit 4 “as owed on September 30, 1947, by Parkman to the partnership because of ‘excess labor withdrawals’ and other transactions.”
Upon examination, the exhibit referred to is found to be one of several balance sheets constituting the C. P. A. audit of the partnership accounts during its active operation and the item referred to only one of several listed. The final tabulation of the audit itself takes this item into consideration in arriving at the net profit of the *177business and the interest of each partner. As we pointed out in the original opinion, the Master’s Report recites that, with permission of counsel for both parties, the results of the C. P. A. audit were accepted as the basis of the account stated by the Master. In stating the account the Master used the figures of the audit as to the net income of the firm and the interest of each partner therein, noting that labor is not included. Later in the account the Master charges Parkman with the full amount of withdrawals by Parkman for labor, viz., $11,583.72 “as per C. P. A. Audit.” So that appellant seems clearly to have had the benefit of the item here claimed.
II.
The second claim is thus stated in the brief:
“$6,760.00 being the value of Parkman’s own personal services due under the partnership contract * * * but omitted from the Special Master’s calculations in evaluating Parkman’s claim for prospective profits during the 39 months the contract was to run after September 30, 1947, 169 weeks at $40.00 per week=$6,760.00.”
This claim has reference to Item 13 of the Master’s Account, captioned “Due Partnership by S. S. Hunter as a consequence of forcibly removing dairy cows and breaching partnership,” and based upon the net value of the use of 150 cows for the remainder of the partnership term, “this value calculated upon the production of that number of cows during seven months (January through July, 1947), active operation of the dairy, in addition to the value of cattle raised.” Item 14 captioned “Less amount Parkman would have had to pay for labor for the remaining 39 months of partnership period,” computes the labor cost on the basis of 21 months active operations.
The figure arrived at is then deducted from Parkman’s proportionate part of the calculated future income but not from Hunter’s share.
The fallacy in appellant’s claim in this regard is in assuming that, under the contract, Parkman was to be paid $40 per week for personal services by the partnership. It must be remembered that this is a contract of partnership and not one of employment. Parkman’s interest or compensation was one-half the net profit of the firm, out of which he was to pay for all labor.
III.
The third claim is stated in brief as follows :
“$4,055.61, deficiency in Parkman’s prospective labor costs for the thirty-nine months of incompleted operations. The Special Master assumed a cost of $551.60 per month, but during the seven months (January-July, 1947) he chose as a base, Parkman’s labor cost actually was $4,589.12 or $665.59 per month, the difference $103.99 x 39= $4,055.61.”
This claim, like the one next above, is referable to Items 13 and 14 of the Master’s Account.
In this claim we are of the opinion there is merit and we note that while this claim was brought to our attention on original submission, it was not presented with the exactness with which it is argued on the application for rehearing. Though the Special Master indicates on his account that he has used the results shown by the C. P. A. audit in computing this item of labor cost, it clearly appears that in computing profits (less labor) he used as a basis the result of the seven months operation in 1947, but in computing labor costs he used the results of the entire twenty-one months of active operation of the partnership. It appears from the report that this seven month period was used in computing profits because the pastures had then been improved. We are unable to see why, upon a careful consideration of the whole case, one period should have been used in computing profits and yet another period used for computing labor costs. If the results of the audit are to be made the basis for the one, they should be made the basis for *178the other: The figure of $11,583.72, shown by the audit as the total of withdrawals by, or payments to Parkman for labor, covers a period of twenty-one months, that is, from January 1, 1946, to September 30, 1947. This figure was properly used as a charge against Parkman in stating the accounts of the partners for the period of actual operation of the firm. But the audit, in dealing with the particular period of January 1 to July 31, 1947, shows specifically a labor cost of $4,589.12, as contended by appellant. This would average $655.59 per month instead of $551.60 per month, resulting in the claimed deficiency of $103.99 per month which, multiplied by 39 months, yields $4,055.61.
It results that the decree, as originally rendered, should be further reduced by $4,-055.61, so that the judgment here rendered shall be $12,074.61. As thus corrected the decree appealed from will stand affirmed.
Opinion modified.
Rehearing overruled.
LIVINGSTON, C. J., and LAWSON and MERRILL, JJ., concur.